58 F.3d 35
40 ERC 2088
The CITY OF NEW YORK, Plaintiff-Appellant,v.ANGLEBROOK LIMITED PARTNERSHIP;  Somers Golf Associates;Mitsui Fudosan (New York), Inc.;  KajimaInternational, Inc.;  Doe 1;  and Doe 2,Defendants-Appellees.
No. 2153, Docket 95-7382.
United States Court of Appeals,Second Circuit.
Argued June 14, 1995.Decided June 21, 1995.

Cheryl Payer, New York City (Paul A. Crotty, Corp. Counsel of the City of New York, Stephen J. McGrath, and Philip M. Bein, of counsel), for plaintiff-appellant.
Henry M. Hocherman, Mount Kisco, NY (P. Daniel Hollis, III and Adam L. Wekstein, Shamberg Marwell Cherneff Hocherman Davis & Hollis, P.C., of counsel), for defendants-appellees.
Before:  LUMBARD, WINTER, and MAHONEY, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated in Judge Parker's opinion.  See 891 F.Supp. 908.